638 So.2d 577 (1994)
Sally R. KENNEDY, Appellant,
v.
Harold E. KENNEDY, Appellee.
No. 93-2193.
District Court of Appeal of Florida, Third District.
June 7, 1994.
Mark H. Klein, Miami, for appellant.
Shapiro and Associates, and Michael A. Vandetty, North Miami Beach, for appellee.
Before HUBBART, GERSTEN and GODERICH, JJ.
PER CURIAM.
Appellant, Sally R. Kennedy (wife), appeals an order granting the petition of appellee, Harold E. Kennedy (husband), for modification and/or enforcement of a final judgment. We affirm.
This appealed order seeks to enforce the distribution of proceeds from the sale of the parties' former marital residence, as provided in the amended final judgment. The wife failed to comply with the amended final judgment and made no payments towards the parties' marital debt. The husband made all payments necessary on the outstanding debt. The enforcement order authorized the husband to receive the balance of the second mortgage as reimbursement for the wife's share of the parties' marital debt.
Because the appealed order pertains to property distributed by the dissolution judgment, the trial court has jurisdiction. Gutjahr v. Gutjahr, 368 So.2d 93 (Fla. 3d DCA 1979). Courts retain jurisdiction to enforce dissolution judgments with or without a specific reservation of such power. Seng v. Seng, 590 So.2d 1120 (Fla. 5th DCA 1991).
Affirmed.